The defendant’s petition for certification for appeal from the Appellate Court, 41 Conn. App. 255 (AC 12812), is granted, limited to the following isssues:
“1. Did the Appellate Court improperly disregard the state’s concession that, in this case, the defendant should not receive multiple punishment for his two burglary convictions?
“2. Whether, under our supervisory powers or the state constitution, we should adopt the presumption *932set forth in North Carolina v. Pearce, 395 U.S. 711 (1969), pertaining to the imposition of a greater sentence after having successfully attacked his first conviction?”
The Supreme Court docket number is SC 15468.
Temmy Ann Pieszak, assistant public defender, in support of the petition.
Harry Weller, assistant state’s attorney, in opposition.
Decided July 1, 1996